STATE OF LOUISIANA

                COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                                NO.   2022   KW   0318


VERSUS


ANDRE      DUANE    LUCAS                                                      JULY   5,   2022




In   Re:         Andre        Duane     Lucas,      applying      for   supervisory        writs,

                 22nd     Judicial        District       Court,      Parish    of   Washington,

                 No.    18- CR2- 139169,         18- CR2- 139170,     18- CR2- 141967.



BEFORE:          McCLENDON,         WELCH,   AND    HESTER,    JJ.


        WRIT     DENIED.


                                                   PMC
                                                   JEW

                                                   CHH




COURT      OF   APPEAL,        FIRST    CIRCUIT




                              L  am-,
           DEPUTY      CLERK   OF   COURT
                 FOR    THE    COURT